Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0263518 A1) in view of Sharan et al. (US 2016/0190113 A1) and Itakura (US 2017/0374733 A1).
Regarding independent claim 1: Yu teaches (e.g., Figs. 1-20) a package, comprising: 
a base die ([0023]: 100) comprising: 

a top set of dies comprising: 
a die that includes logic circuitry ([0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry). 
Yu does not expressly teach 
input and output (I/O) circuitry surrounding the voltage regulating circuitry,
a plurality of dies that include passive components surrounding the die that includes logic circuitry, 
the plurality of dies that include passive components comprising inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry. 
However, Yu teaches a plurality of passive devices ([0022]), wherein the passive devices include inductors ([0017], [0020]-[0023]).
Selecting inductors as passive devices, is well-known in the art.
Therefore, it would have been obvious to include inductors in the list of passive devices because all the claimed elements (base die, logic circuitry, voltage regulator, passive devices, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar 
Narendra teaches (e.g., Figs. 2-3) a package comprising a voltage regulator ([0017]: 250), 
Narendra further teaches 
input and output (I/O) circuitry ([0017]: I/O circuitry) surrounding the voltage regulating circuitry ([0017]: 250).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu, the input and output (I/O) circuitry surrounding the voltage regulating circuitry, as taught by Narendra, for the benefit of controlling the voltage to the overlying logic devices more precisely by selectively performing voltage regulation based on individual device power requirements.
In addition, Narendra teaches a logic circuitry ([0016]-[0017] and [0026]: the central processing unit, CPU, inherently includes logic circuitry) on the voltage regulator ([0016]-[0018]: 250).
Note that the logic circuitry is coupled to the voltage regulating circuitry ([006]-[0018]).
Itakura teaches (e.g., Figs. 1-5) a package comprising a logic circuitry ([0026])
a plurality of dies that include passive components ([0027], [0033]: 40/80) surrounding the plurality of dies that include logic circuitry ([0026]-[0027] and [0033]: 30).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu as modified by Narendra, the 
Yu as modified by Narendra and Itakura teaches “a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, the plurality of dies that include passive components coupled to the logic circuitry and to the voltage regulating circuitry”, since the logic circuitry 30 as disclosed by Itakura (Itakura: [0026]: 30) is coupled to the passive components (Itakura: [0026]-[0027] and [0033]: 40/80) and the logic circuitry as taught by Yu (Yu: [0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry) is coupled to the voltage regulator circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C).
Regarding claim 2: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
further comprising a package substrate (Yu: [0022]: 76) wherein the base die (Yu: 100) is mounted on the package substrate (Yu: [0022] and [0037]: 76).
Regarding claim 3: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
Yu as modified by Narendra and Itakura teaches that the plurality of dies (Yu: 66A, 66B, 66C) that include passive components (Itakura: 40/80) are positioned above the base die I/O circuitry (Narendra: [0017]: I/O circuitry).
Regarding claim 4: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,

Regarding claim 5: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
 wherein the logic circuitry includes a CPU.
Regarding claim 6: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
 wherein the voltage regulating circuitry includes one through silicon via (Yu: [0021]-[0022]: 136). 
Regarding claim 7: Yu, Narendra and Itakura teach the claim limitation of the package of claim 1, on which this claim depends,
Yu as modified by Narendra and Itakura teaches that the voltage regulating circuitry provides power to the logic circuitry through an inductor (Narendra: [0016], [0018] and [0021]: Vcout to logic circuitry 280 is through inductor L of the voltage regulator circuitry).
Regarding claim 8: Yu, Narendra and Itakura teach the claim limitation of the package of claim 2, on which this claim depends,
Yu as modified by Narendra and Itakura teaches that the voltage regulating circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C) receives power from an on-package capacitor in the package substrate (Itakura: [0033] and [0042]: 40/80).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0263518 A1) in view of Sharan et al. (US 2016/0190113 A1) and Itakura (US 2017/0374733 A1) and Chandrasekar et al. (US 9,129,935 B1).
Regarding independent claim 17: Yu teaches (e.g., Figs. 1-20) a package, comprising:
a base die comprising: 
voltage regulating circuitry ([0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C); and 
a top set of dies comprising: 
a die that includes logic circuitry ([0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry); and 
a package substrate underneath the bottom set of dies ([0037]-[0038]: 76).
Yu does not expressly teach 
input and output (I/O) circuitry surrounding the voltage regulating circuitry; 
a plurality of dies that include passive components surrounding the die that includes logic circuitry, 
the plurality of dies that include passive components comprising inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry, and 
a package substrate that includes an on-package capacitor.
However, Yu teaches a plurality of passive devices ([0022]), wherein the passive devices include inductors ([0017], [0020]-[0023]).
Selecting inductors as passive devices, is well-known in the art because inductors are classified as passive devices.

Narendra teaches (e.g., Figs. 2-3) a package comprising a voltage regulator ([0017]: 250), 
Narendra further teaches 
input and output (I/O) circuitry ([0017]: I/O circuitry) surrounding the voltage regulating circuitry ([0017]: 250).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu, the input and output (I/O) circuitry surrounding the voltage regulating circuitry, as taught by Narendra, for the benefit of controlling the voltage to the overlying logic devices more precisely by selectively performing voltage regulation based on individual device power requirements.
In addition, Narendra teaches a logic circuitry ([0016]-[0017] and [0026]: the central processing unit, CPU, inherently includes logic circuitry) on the voltage regulator ([0016]-[0018]: 250).

Itakura teaches (e.g., Figs. 1-5) a package comprising a logic circuitry ([0026])
a plurality of dies that include passive components ([0027], [0033]: 40/80) surrounding the plurality of dies that include logic circuitry ([0026]-[0027] and [0033]: 30).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu as modified by Narendra, the plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, as taught by Itakura, for the benefit of reducing the noise from the power supply to the logic circuitry device (Itakura: [0027]).
Yu as modified by Narendra and Itakura teaches “a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry, the plurality of dies that include passive components coupled to the logic circuitry and to the voltage regulating circuitry”, since the logic circuitry 30 as disclosed by Itakura (Itakura: [0026]: 30) is coupled to the passive components (Itakura: [0026]-[0027] and [0033]: 40/80) and the logic circuitry as taught by Yu (Yu: [0017]-[0018] and [0032]: Central Processing Unit (CPU) dies include logic circuitry) is coupled to the voltage regulator circuitry (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C),
a package substrate (Yu: [0037]-[0038]: 76) underneath the bottom set of dies (Yu: 66A, 66B, 66C).
Chandrasekar teaches (e.g., Fig. 4) a package, comprising a bottom set of dies 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yu as modified by Narendra and Itakura, the package substrate underneath the bottom set of dies that includes an on-package capacitor, as taught by Chandrasekar, for the benefit of increasing the amount of decoupling capacitance that are formed on the multiple dies within the multi-chip package to help compensate for elevated noise (Col. 1, Lines 44-48).
Regarding claim 18: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
wherein the base die is mounted on the package substrate (Yu: [0037]-[0038]: 76).
Regarding claim 19: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
Yu as modified by Narendra, Itakura and Chandrasekar teaches that the plurality of dies that include passive components (Itakura: [0027], [0033]: 40/80) are positioned above the I/O circuitry (Narendra: [0017]: I/O circuitry).
Regarding claim 20: Yu, Narendra, Itakura and Chandrasekar teach the claim limitation of the package of claim 17, on which this claim depends,
wherein the voltage regulating circuitry includes fully integrated voltage regulators (Yu: [0016]-[0017], [0020] and [0033]: VR; 100:100A,100B, 100C; the voltage regulating circuitry is fully integrated and includes inductors). 

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a package comprising:
“a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry and the plurality of dies that include inductor arrays, 
the plurality of dies that include inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry”. 

Claims 10-16 depend from claim 9, and therefore, are allowable for the same reason as claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection is based on the newly amended and narrowed claims.
Since passive devices were already taught, claiming inductors as passive devices is considered already taught. 
Examiner would like to clarify that the allowable subject matter resides in the layout of the different device components.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826